Exhibit 10.20

MEDASSETS, INC.

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) to the Agreement (defined below) is entered into as
of December 11, 2013, by and among MedAssets, Inc. (the “Company”), and John
Bardis (“Employee”).

WHEREAS, the Company and Employee are parties to that certain employment
agreement dated as of August 21, 2007 as amended and restated on May 2, 2011
which governs Employee’s employment with the Company (the “Agreement”);

WHEREAS, the Company and Employee desire to amend the Agreement and to hereby
formally acknowledge Employee’s consent to the same.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement.

 

  (i) Section 1(x) of the Agreement is hereby amended in its entirety to read as
follows:

“(x) Severance Multiplier” shall mean, with respect to any termination of
Employee’s employment hereunder by the Company without Cause or by Employee with
Good Reason, 4; provided, however, that in the event such termination occurs
within the two (2) year period following a Change in Control, the Severance
Multiplier shall instead equal 6.

 

  (ii) Section 8(d)(iii) of the Agreement is hereby amended in its entirety to
read as follows:

“(iii)  an amount equal to the Severance Multiplier multiplied by the Employee’s
Base Salary, such amount to be payable in substantially equal installments
during the Severance Term, in accordance with the Company’s regular payroll
practices;”

3. Ratification and Confirmation. Except as specifically amended hereby, the
Agreement is hereby ratified and confirmed in all respects and remains in full
force and effect.

4. Entire Agreement. The Agreement and this Amendment constitute the entire
understanding and agreement of the parties hereto regarding the employment of
Employee and supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter hereof.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. The execution of this Amendment may be
by actual or facsimile signature.

7. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

/s/ John A. Bardis John Bardis

 

MEDASSETS, INC. /s/ Keith Hicks Name: Keith Hicks Title: Chief People Officer

 

- 2 -